Citation Nr: 1400164	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-41 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected right wrist tendonitis, currently assigned a noncompensable evaluation from December 29, 2006, and a 10 percent disability evaluation from February 27, 2009.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from May 2004 to December 2006 with 1 year and 5 months of prior active service.  

This matter came to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in February 2013 for further development.  A review of the record shows that the RO has complied with all remand instructions by affording the Veteran a Travel Board hearing in April 2013.  See Stegall v. West, 11 Vet. App. 268 (1998).  A transcript is of record.

In the February 2008 rating decision, the RO granted service connection for right wrist tendonitis, and assigned a 0 percent disability rating, effective December 29, 2006.  The Veteran appealed the initial disability rating assigned.  In May 2009, a Decision Review Officer (DRO) assigned a 10 percent disability rating, effective February 27, 2009.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to service connection for left wrist has been raised by the record (specifically at the Travel Board hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets further delay, the case must be returned to the RO for additional development. 

When the Veteran was afforded a VA examination in January 2010, he reported sharp radiating pain and weakness.  The examiner diagnosed right wrist tendonitis.  Range of motion showed that dorsiflexion was from 0 to 40 degrees (even after repetitive motion), and palmar flexion was from 0 to 62 degrees (and from 0 to 56 degrees after repetitive motion).  At the April 2013 Travel Board hearing, the Veteran testified that he could not "do a lot of movement" with his right wrist, which indicates to the Board that he had restricted movement.  Since the Veteran asserts that his disability has undergone a further increase in severity since the most recent examination, another VA examination is appropriate.  VAOPGCPREC 11-95 (1995).  

In light of the remand reason above, updated VA treatment records should be obtained since the most recent record associated with the claims file is dated in 
August 2010.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request all updated VA treatment records from August 2010 onward. 

2.  After completion of the above, the Veteran should also be scheduled for an appropriate VA examination to ascertain the current severity of his right wrist tendonitis.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for the right wrist. 

The examination should include range of motion testing.  The examiner should report at what point (in degrees) that motion is effectively limited by pain, as well as whether there is any additional functional loss due to weakened movement, excess fatigability, or incoordination.  

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


